Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. Upon reconsidering the inadvertent mistake made in the PTO-326 as the Non-Final, the previous office action is withdrawn. The following office action is set forth to correct the PTO-326 as Final action as indicated in the conclusion part of previous office action.
2. The Applicant’s response to the office action filed on November 23, 2021 is acknowledged.
                                             Status of the Application
3. Claims 1-2 and 5-14 are pending under examination. Claims 3-4 were canceled.
The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
4. The objection to the informalities to the specification and claims has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
6. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Kim et al. has been withdrawn in view of the persuasive arguments on the priority document.
7. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Rajasekaran et al., the Applicant’s arguments were found unpersuasive. With reference to the Applicant’s arguments and the amendment drawn to no teaching of 
rejection has been maintained and restated to address the amendment.

incorporating the limitations of canceled claims 3-4 did not change the scope of the claims. As discussed in the rejection, Cao et al. teach amplification of target gene comprising said control region (control) which is located in the target gene in the extracted nucleic acid sample. With reference to the new limitations in the wherein of the amended claims 1, 12 are drawn to intended use and the method steps do not recite positive step to detect or analyze the integrity of the target gene or the gene comprising
mutation site. The intended use is not given any patentable weight as noted in MPEP 2114. Further wherein clause in method steps is not given any patentable weight when it simply expresses intended result of a process step as noted in 2111.04. For all the above the rejection has been maintained and restated to address the amendment.
                                    Claim Rejections - 35 USC § 102-Maintained
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
        A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rajasekaran et al. teach a method claim 1, for determining a nucleic acid quality of a biological sample and calculating a percentage mutation index of a target gene in a biological sample comprising: (a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2);
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region in the extracted nucleic acid control region is located within or adjacent to a target gene or a gene comprising a mutation site (see paragraphs under subheading ‘DNA mutation profiling: ddPCR protocol’ on page 2-3, paragraphs 1-3 under the subheading  ‘introduction’ indicating wild type and mutation sites);
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region (mutant target gene site) / the copy of input DNA of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(e) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or 
With reference to claim 2, Rajasekaran et al. teach that the biological sample is selected from a cell line, a histological slide, a biopsy, a FFPE tissue, or whole blood (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2).
With reference to claim 5-6, Rajasekaran et al. teach that the site adjacent to the target gene or mutation site is located within 20 kb and the control region is one or more regions (see at least paragraphs 1-3 under the subheading ‘introduction’ indicating wild type and mutation sites).
With reference to claim 7, Rajasekaran et al. teach that a detected copy number of the iQC/the copy number of the input DNA of the reference standard substance is 0.90 to 1.10 in case the primers are subjected to quantitative PCR on a reference standard material of which copy number of the internal quality control region is known (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4).
With reference to claim 8, 10, Rajasekaran et al. teach that the PCR is digital PCR and the method is suitable for real-time PCR, digital PCR, sequencing (see entire document, at least paragraphs under subheading ‘DNA mutation profiling: ddPCR protocol’ on page 2-3).

With reference to claim 13, Rajasekaran et al. teach a method for calculating a percentage mutation index of a target gene in a biological sample comprising:
(a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2);
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region in the extracted from a biological sample of a subject, wherein the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site (see entire document, at least paragraphs under subheading ‘DNA mutation profiling: ddPCR protocol’ on page 2-3);
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region/the copy of input DNA of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(e) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or 
With reference to claim 14, Rajasekaran et al. teach a method for normalizing a mutational frequency of a target gene or a mutation site in a biological sample comprising:
(a) measuring the mutational frequency of a target gene or mutation site in a biological sample (see entire document, at least paragraphs under subheading  ‘representative results’ on page 3-4); and
(b) calculating a normalized mutation frequency by dividing the measured mutation frequency by an internal quality control index of the sample in the extracted from a biological sample of a subject, wherein the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4). For all the above the claims are anticipated.
B. Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Water Research, Vol. 70, p. 337-349, 2015).
Cao et al. teach a method claim 1, for determining a nucleic acid quality of a biological sample and calculating a percentage mutation index of a target gene in a biological sample comprising:
(a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the section 2.4 on page 340);

(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under the section 2.7 on page 340-341);
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region (mutant target gene site) / the copy of input DNA of the PCR (see entire document, at least paragraphs under the section 2.7 on page 340-341 and section 3.2-3.4 on page 343);
(e) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or determining that the nucleic acid quality of the sample is better as the internal control quality index becomes closer to 1, wherein the nucleic acid quality of the sample is determined to detect or analyze the integrity of the target gene or the gene comprising mutation site as an amplifiable template in the sample (see entire document, at least paragraphs under the section 2.7 on page 340-341 and section 3.2-3.4 on page 343).
With reference to claim 2, Cao et al. teach that the biological sample is selected from feces, or sewage samples (see entire document, at least paragraphs under the section 2.4 on page 340).
With reference to claim 5-6, Cao et al. teach that the site adjacent to a target gene or a gene comprising a mutation site is located within 20 kb and the control region is one or 
With reference to claim 7, Cao et al. teach that a detected copy number of the iQC/the copy number of the input DNA of the reference standard substance is 0.90 to 1.10 in case the primers are subjected to quantitative PCR on a reference standard material of which copy number of the internal quality control region is known (see entire document, at least paragraphs under section 2.3-2.7 on page 340-341).
With reference to claim 8, 10, Cao et al. teach that the PCR is digital PCR and the method is suitable for real-time PCR, digital PCR, sequencing (see entire document, at least paragraphs under the section 2.5-2.7 on page 340-341).
With reference to claim 9, Cao et al. teach that the threshold value is 0.3 to .90 (see entire document, at least paragraphs under the section 2.7 on page 340).
With reference to claim 11-12, Cao et al. teach a method for preparing primers or a set of primers and a probe comprising:
(a) designing primers or a set of primers and a probe which are capable of a nucleic acid fragment of an internal quality control region in the extracted from a biological sample of a subject, wherein the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site (see entire document, at least paragraphs under the section 2.1 on page 338-339);
(b) performing PCR on a nucleic acid contained in a reference standard material with the primers or the set of primers and the probe (see entire document, at least paragraphs under the section 2.2 on page 339); 

(d) selecting primer of which the copy number of the iQC region detected/the copy number of the input DNA of the reference standard substance is 0.90 to1.10 or 0.95 to 1.15 (see entire document, at least paragraphs under the section 2.2-2.3 on page 339-340). For all the above the claims are anticipated.
                                                        Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637